Citation Nr: 0530108	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1. Entitlement to service connection for shin splints.

2. Entitlement to service connection for upper back pain.

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982 and from March 1983 to July 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Board remanded this case to the RO for further 
development in December 2003.  That development having been 
completed the case is now again before the Board for further 
appellate consideration.   


FINDINGS OF FACT

1.	The veteran's inservice episodes of shin splints were 
acute and transitory and resolved without any clinical 
findings of shin splints noted on recent examination.  

2.	The veteran's inservice episodes of back pain were acute 
and transitory and resolved without residuals: The 
thoracic strain diagnosed on a recent VA examination is 
unrelated to service.  


CONCLUSIONS OF LAW

1.	The veteran does not have shin splints that were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002): 38 C.F.R. § 3.303(d) (2005).  

2.	Upper back disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002): 
38 C.F.R. § 3.303(d) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In a letter dated in July 2004, the RO essentially informed 
the veteran of the evidence needed to substantiate his 
current claims.  This letter also informed him of who was 
responsible for obtaining what evidence.  In addition, the 
letter told him to submit relevant evidence in his 
possession, and that he could assist in the development of 
his case by submitting necessary evidence.  

In this case, the VCAA notice was sent to the appellant after 
the action currently being appealed.  Delayed notice is also 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  There is no indication in the record that 
the delayed notice resulted in prejudice in this case.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Pursuant to the numerous remands by the Board 
in this case the veteran has been afforded a recent VA 
examination with review of the record by the examining 
physician who extensively considered the questions central to 
the issues in this case.  The VA examiner provided detailed 
analysis and discussion that constitutes evidence relevant to 
this case and such is sufficient to decide the current 
claims.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in this case and 
that further development is not necessary prior to the 
Board's consideration of the issues before it on appeal.  

I.	Factual Basis.  

The veteran's service medical records reveal that the veteran 
was seen on several occasions beginning in 1992 for pain in 
the upper back with various assessments, including chronic 
thoracic back pain, mechanical back pain, chronic postural 
muscle pain, thoracic dysfunction, recurrent thoracic strain, 
mid back pain-myalgia (myospasm), thoracic strain by history, 
chronic upper back pain on the right side, costovertebral and 
thoracic dysfunction, and unspecified back pain.  In March 
1998 and February 2000 the veteran was treated for shin 
splints.  An examination prior to the veteran's discharge 
from service is not of record.  

On a March 2001 VA examination the veteran complained of pain 
in the right lower thoracic paravertebral region.  Physical 
examination revealed no evidence of painful back motion, 
spasm, weakness, or nodularity.  Spinal musculature was 
normal and a neurological examination was normal and x-rays 
showed no abnormality.  The diagnoses included normal 
physical examination of the thoracic spine. There were no 
functional limitations.   

In April 2001 the veteran received private treatment for pain 
in the middle back.  He said that he had had such pain off 
and on for a number of years.  The assessment was right 
rhomboid strain.  

During a VA examination conducted in July 2004, the examiner 
reported that the veteran did not have shin splints.  After a 
review of the record and a physical evaluation, a diagnosis 
of thoracic strain was reported. It was the examining 
physician's opinion that it was less likely than not that the 
thoracic strain was related to service. 

II.	Legal Analysis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for disability diagnosed after service when the 
evidence indicates that it had its onset in service. 38 
C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in- service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran's service medical records indicate that he was 
treated for shin splints on a couple of occasions near the 
end of his considerable period of military service.  However, 
no shin splint disability has been clinically demonstrated 
subsequent to service and none were shown on a recent VA 
examination.  Since no shin splint disability is currently 
demonstrated, service connection for this disability is 
clearly not warranted.  

The veteran's service medical records reflect considerable 
treatment for discomfort in the upper back (thoracic spine).  
While no such disorder was identified on the veteran's 
initial VA examination in March 2001, private clinical 
records reflect one instance of treatment for upper back 
discomfort shortly thereafter. After a recent VA examination 
a thoracic spine strain was diagnosed, but the examiner 
opined that such was probably unrelated to the veteran's 
inservice complaints. Thus, while the veteran did have 
thoracic spine disability during service and similar 
disability is currently demonstrated, there is no competent 
clinical evidence demonstrating a nexus between the present 
disability and service.  Since that is the case, service 
connection for an upper back disability must also be denied.  




ORDER

Service connection for shin splints is denied.  

Service connection for an upper spine disability is denied.





	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


